               Case 16-11144-LSS             Doc 1619        Filed 08/16/20        Page 1 of 37




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CHAPARRAL ENERGY, INC.,                                      : Case No. 16-11144 (LSS)
                                                             :
                           Reorganized Debtor.1              :
                                                             :
------------------------------------------------------------ x
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CHAPARRAL ENERGY, INC., et al.,2                             : (Joint Administration Requested)
                                                             :
                           Debtors.                          : Case No. 20-_____ (___)
                                                             :
                                                             : Hearing Date: To be determined
                                                             : Objection Deadline: To be determined
                                                             :
------------------------------------------------------------ x

JOINT MOTION FOR THE ENTRY OF (A) A PRELIMINARY APPROVAL ORDER (I)
      DIRECTING THE APPLICATION OF BANKRUPTCY RULE 7032, (II)
   PRELIMINARILY APPROVING THE SETTLEMENT, (III) APPOINTING THE
  SETTLEMENT ADMINISTRATOR, (IV) APPROVING FORM AND MANNER OF
   NOTICE TO CLASS MEMBERS, (V) CERTIFYING A CLASS, DESIGNATING A
     CLASS REPRESENTATIVE, AND APPOINTING CLASS COUNSEL FOR
 SETTLEMENT PURPOSES ONLY, (VI) SCHEDULING A SETTLEMENT FAIRNESS
  HEARING, AND (B) A JUDGMENT FINALLY APPROVING THE SETTLEMENT

          Chaparral Energy, Inc. and its subsidiaries that are debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned cases (the “2020 Bankruptcy Cases”), and

1
    The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
    federal tax identification number, is Chaparral Energy, Inc. (0941). The Reorganized Debtor’s address is 701
    Cedar Lake Blvd., Oklahoma City, OK 73114.
2
    The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
    have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
    (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
    Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
    Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
    Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
    Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
    73114.




RLF1 23875930v.2
               Case 16-11144-LSS          Doc 1619       Filed 08/16/20      Page 2 of 37




Naylor Farms, Inc. (the “Class Representative”) respectfully state the following in support of

this joint motion (this “Joint Motion”):

                                       RELIEF REQUESTED

                   1.     The Debtors and the Class Representative, on behalf of itself and on

behalf of similarly situated settlement class members (the “Settlement Class Members” or the

“Settlement Class,” excluding the Settlement Class Members that timely elect to opt-out of the

Settlement Class), by and through their respective counsel, hereby seek the entry of:

         A.        a preliminary approval order (the “Preliminary Approval Order”), substantially
                   in the form attached hereto as Exhibit A:

                   i.     directing the application of Rule 7023 of the Federal Rules of Bankruptcy
                          Procedure (the “Bankruptcy Rules”) and, by incorporation, Rule 23 of
                          the Federal Rules of Civil Procedure (the “Civil Rules”);

                   ii.    preliminarily approving the Settlement Agreement, dated as of August 15,
                          2020, attached hereto as Exhibit 1 to Exhibit A (the “Settlement
                          Agreement” or the “Settlement”) 3 among the Debtors, the Defendant
                          (defined below), and the Class Representative (collectively, the
                          “Parties”);

                   iii.   appointing JND Legal Administration (“JND”) as the settlement
                          administrator (the “Settlement Administrator”);

                   iv.    approving the form and manner of notice to the Settlement Class
                          Members;

                   v.     certifying the Settlement Class, designating Naylor Farms, Inc. as the
                          Class Representative, and appointing Conner L. Helms of the Helms Law
                          Firm and representative of Helms & Underwood, previously known as
                          Helms, Underwood & Cook, as the settlement class counsel (the
                          “Settlement Class Counsel”) for settlement purposes only; and

                   vi.    scheduling a final fairness hearing (the “Settlement Fairness Hearing”)
                          approximately 90 days after the entry of the Preliminary Approval Order,
                          or as soon thereafter as is convenient for the Bankruptcy Court (defined
                          below); and

3
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Settlement
    Agreement.




RLF1 23875930v.2
                                                     2
               Case 16-11144-LSS          Doc 1619     Filed 08/16/20     Page 3 of 37




         B.        a judgment (the “Judgment”), substantially in the form attached hereto as
                   Exhibit B, finally approving the Settlement Agreement pursuant to Civil Rule 23
                   and Bankruptcy Rule 7023 after the Settlement Fairness Hearing.

                                   JURISDICTION AND VENUE

                   2.     The United States Bankruptcy Court for the District of Delaware

(the “Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2).          Pursuant to Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), the Debtors consent to the entry of a final order by the

Bankruptcy Court in connection with this Motion to the extent that it is later determined that the

Bankruptcy Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

                   3.     Venue of the 2020 Bankruptcy Cases and related proceedings is proper in

this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                   4.     The statutory predicates for the relief requested herein are sections 105(a)

and 363(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”), Rules 7023, 9014, and 9019 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rule 23 of the Federal Rules of Civil Procedure (the “Civil

Rules”).

                                          INTRODUCTION

                   5.     The Class Representative filed the Royalty Class Action Lawsuit (as

defined below) against Chaparral Energy, L.L.C. (“Defendant”) in 2011, alleging that Defendant

underpaid royalties in violation of Oklahoma law by improperly deducting certain costs involved


RLF1 23875930v.2
                                                   3
               Case 16-11144-LSS        Doc 1619     Filed 08/16/20     Page 4 of 37




in making the gas extracted from wells marketable. The Settlement Agreement proposes to

resolve this litigation, as well as a related appeal pending before the United States Court of

Appeals for the Third Circuit concerning a class proof of claim filed by the Class Representative

in a prior bankruptcy proceeding (the “2016 Class Proof of Claim”) initiated by the Defendant

and certain of its Affiliates in 2016 (the “Prior Bankruptcy Cases”).

                   6.    Under the Settlement Agreement, the Settlement Class will receive a cash

payment of $2.5 million on account of any claims that accrued after the petition date of the Prior

Bankruptcy Cases. Defendant has also agreed to allow the class proof of claim in an aggregate

amount of $45 million—half of the $90 million asserted in the 2016 Class Proof of Claim—on

account of claims that accrued prior to the petition date of the Prior Bankruptcy Cases. That

value will be distributed to the 2016 Class Claimants in the form of a cash-out payment pursuant

to the 2020 prepackaged plan of reorganization (the “2020 Plan”) as though the 2016 Class

Claimants had received such equity prior to the commencement of these bankruptcy cases. In

exchange, the Defendant will receive comprehensive releases of any claims that were or could

have been asserted by the Settlement Class, providing a final resolution to litigation that began

nearly nine years ago.

                   7.    The Settlement is the result of hard-fought, arm’s length negotiations

between the Parties that spanned more than four years, with both sides represented by

experienced and competent counsel who had more than sufficient information to rationally assess

the Parties’ respective strengths and weaknesses in the event that the Royalty Class Action

Lawsuit were to go to trial. The Settlement provides the Settlement Class with immediate,

certain, and reasonable value in exchange for the Settlement Class’s release of claims, and it

allows all Parties to avoid what would otherwise be protracted, expensive, and complex litigation




RLF1 23875930v.2
                                                 4
               Case 16-11144-LSS             Doc 1619        Filed 08/16/20         Page 5 of 37




to reach a verdict at trial. It also provides creditors in the 2020 Bankruptcy Cases with the

certainty they require to support the prepackaged 2020 Plan. As a result, the Settlement satisfies

the applicable standards for approval under the Bankruptcy Code, the Bankruptcy Rules, and

Civil Rule 23. Certification of the Settlement Class is also proper because, as explained below, a

nearly identical class has been certified for trial purposes by the United States District Court for

the Western District of Oklahoma, and the proposed class meets all the requirements for

certification under Civil Rule 23.

                   8.     The Parties propose to seek approval of the Settlement in two stages. In

the first stage, the Bankruptcy Court would certify the Settlement Class for settlement purposes

only, designate the Class Representative, and appoint Settlement Class Counsel.                                 The

Bankruptcy Court would also appoint the Settlement Administrator, approve the form and

manner of notice to be provided to the Settlement Class, and preliminarily approve the

Settlement. Upon such approvals, the Settlement Administrator would serve the Notice of

Settlement, appraising Settlement Class Members of their ability to object at the Settlement

Fairness Hearing. Then, at the Settlement Fairness Hearing, the Bankruptcy Court would hear

argument on whether to approve the Settlement on a final basis, enter the Judgment, and approve

the Class Fees and Expenses.4

                   9.     The Parties believe that the Settlement Agreement is in the best interests

of the Settlement Class Members, the Debtors, the Defendant, and all other relevant parties.

Accordingly, the Parties respectfully request that the Bankruptcy Court enter the Preliminary

Approval Order and the Judgment as set forth herein.
4
    Because the Settlement Agreement contemplates relief in connection with the Prior Bankruptcy Cases,
    including the allowance of the 2016 Class Proof of Claims, the Parties believe that it is appropriate to seek the
    requested relief in both the Prior Bankruptcy Cases and the 2020 Bankruptcy Cases, and have correspondingly
    made the relevant filings on both dockets.




RLF1 23875930v.2
                                                         5
                   Case 16-11144-LSS             Doc 1619        Filed 08/16/20        Page 6 of 37




                                                   BACKGROUND

    I.       The History of the Debtors

                      10.      Chaparral Energy, Inc. and its subsidiaries are an independent oil and

natural gas exploration and production company headquartered in Oklahoma City. Founded in

1988, the Company has over 212,000 net surface acres in the Mid-Continent region. The

Company is focused in the oil window of the Anadarko Basin in the heart of Oklahoma, where it

has approximately 114,000 net acres. The Company employs approximately 102 full-time and

part-time personnel.

                      11.      Chaparral Energy, L.L.C., a wholly owned subsidiary of Chaparral

Energy, Inc. and a debtor in these 2020 Bankruptcy Cases, is an Oklahoma limited liability

company with its principal place of business in Oklahoma. Chaparral Energy, L.L.C. operates

approximately 2,500 oil and gas wells in the State of Oklahoma.

                      12.      Certain of the Debtors previously filed chapter 11 petitions on May 9,

2016 and their cases remain pending.5 Those debtors consummated a plan of reorganization (the

“Prior Bankruptcy Plan”) that converted $1.2 billion of prepetition debt to equity and

eliminated approximately $100 million of annual interest, emerging from bankruptcy on March

21, 2017 at a time when commodity prices were recovering from their 2016 low. But since that

time, oil and gas prices have declined precipitously, and as a result, the Debtors’ capital structure

and significant interest burden are not sustainable in current market conditions.


5
         More detail regarding the Prior Bankruptcy Cases and the events that preceded the Prior Bankruptcy Cases can
         be found in the Declaration of Mark A. Fischer, Chief Executive Officer of Chaparral Energy, Inc. in Support of
         Chapter 11 Petitions and First Day Pleadings (Docket No. 14) and the Disclosure Statement for the Joint Plan
         of Reorganization for Chaparral Energy, Inc., and its Affiliate Debtors Under Chapter 11 of the Bankruptcy
         Code (Docket No. 763), each of which was filed on the docket for the Prior Bankruptcy Cases.




RLF1 23875930v.2
                                                             6
               Case 16-11144-LSS        Doc 1619      Filed 08/16/20    Page 7 of 37




                   13.   On August 16, 2020 (the “2020 Petition Date”), each Debtor filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating

their businesses and managing their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. Concurrently with the filing of this Motion, the

Debtors filed a motion requesting procedural consolidation and joint administration of these

2020 Bankruptcy Cases. No request for the appointment of a trustee or examiner has been made

in these 2020 Bankruptcy Cases, and no committees have been appointed or designated.

 II.     The Royalty Class Action Lawsuit

                   14.   On June 7, 2011, the Class Representative filed a putative class action

lawsuit against Defendant in the United States District Court for the Western District of

Oklahoma (the “Oklahoma District Court”) on behalf of royalty owners in wells in that

jurisdiction, asserting claims for breach of lease and breach of fiduciary duty based on

Defendant’s alleged underpaid royalties to royalty owners. See Naylor Farms, Inc. v. Chaparral

Energy, LLC, No. 5:11-cv-00634-HE (the “Royalty Class Action Lawsuit”). In their amended

complaint, plaintiffs alleged that Chaparral underpaid royalties by improperly deducting certain

costs incurred by Chaparral in the course of calculating the applicable royalty amounts (the

“Amended Class Complaint”). See First Am. Compl. ¶¶ 28-32, Naylor Farms, No. 5:11-cv-

00634-HE (W.D. Okla. Oct. 21, 2011), ECF No. 26.

                   15.   On October 13, 2015, the plaintiffs moved for class certification pursuant

to Civil Rule 23(b)(3). While the class certification motion was pending before the Oklahoma

District Court, Defendant and certain of its affiliates initiated the Prior Bankruptcy Cases in this

Court. On July 22, 2016, the Class Representative filed a motion seeking limited relief from the

automatic stay pursuant to section 362(d) of the Bankruptcy Code to permit the Oklahoma




RLF1 23875930v.2
                                                  7
               Case 16-11144-LSS        Doc 1619      Filed 08/16/20    Page 8 of 37




District Court to determine whether to certify the class in the Royalty Class Action Lawsuit.

Defendant stipulated to limited relief from stay to allow the class certification motion to proceed

in the Oklahoma District Court and the Bankruptcy Court approved this resolution on August 16,

2016.

                   16.   On August 15, 2016, the Class Representative filed the 2016 Class Proof

of Claim in the Prior Bankruptcy Cases, which was later amended on February 16, 2017.

                   17.   On January 17, 2017, the Oklahoma District Court—in accordance with

the relief from the automatic stay granted by the Bankruptcy Court—entered an order granting

the Class Representative’s class certification motion, thereby certifying the class.

                   18.   Shortly thereafter, on January 26, 2017, the Debtors filed an objection to

the 2016 Class Proof of Claim (the “Claim Objection”).             After conducting a hearing on

February 28, 2017, the Bankruptcy Court took the Claim Objection under advisement.

                   19.   On March 10, 2017, the Bankruptcy Court confirmed the Prior Bankruptcy

Plan, which took effect on March 21, 2017 without any resolution of the Claim Objection. Soon

thereafter, on May 24, 2017, the Bankruptcy Court issued a Memorandum Order determining

that Bankruptcy Rule 7023 applied to the 2016 Class Proof of Claim and the Claim Objection

would be denied.

                   20.   On June 7, 2017, the Debtors appealed the Bankruptcy Court’s denial of

the Claim Objection to the United States District Court for the District of Delaware (the

“Delaware District Court”). On September 24, 2019, the Delaware District Court affirmed the

Bankruptcy Court’s Memorandum Order. On November 5, 2019, the Debtors appealed the

Delaware District Court’s decision to the United States Court of Appeals for the Third Circuit

(the “Third Circuit” and the proceeding initiated therein, the “Third Circuit Appeal”),




RLF1 23875930v.2
                                                  8
               Case 16-11144-LSS        Doc 1619      Filed 08/16/20    Page 9 of 37




asserting that the Oklahoma District Court erred in affirming the Bankruptcy Court’s order

overruling the Debtors’ Claim Objection and directing the application of Bankruptcy Rule 7023

(and, by extension, Civil Rule 23) to the Prior Bankruptcy Cases.

                   21.   The Third Circuit Appeal remained pending when the parties reached an

agreement in principle to settle the claims asserted in the Royalty Class Action Lawsuit. On July

7, 2020, the Third Circuit granted a joint motion for continuation of the oral argument on

Defendant’s appeal, originally scheduled for July 9, 2020.

                   22.   At all times, the Defendant and Debtors have adamantly denied, and

continue to deny, the claims asserted in the Royalty Class Action Lawsuit, and have vigorously

defended against them.

III.     Essential Terms of the Proposed Settlement

                   23.   The Settlement Agreement provides for certification of the Settlement

Class comprised of non-governmental royalty owners who own or owned mineral interests prior

to the 2020 Petition Date covering wells operated by Chaparral in the State of Oklahoma, or in

which Chaparral markets production, that produced natural gas and/or natural gas constituents or

components, such as residue gas, natural gas liquids (or heavier liquefiable hydrocarbons), gas

condensate or distillate, or casinghead gas and which is or was subject to a marketing

arrangement including a percentage of proceeds, percentage of index and/or percentage of

liquids arrangement and whose lease or leases with Chaparral include Mittelstaedt Clauses, with

such Settlement Class commencing on June 1, 2006.

                   24.   As set forth in the Settlement Agreement, within five business days of the

Effective Date, the Debtors or the Reorganized Debtors, as applicable, shall transfer or cause to

be transferred by wire transfer $2,500,000 (the “Settlement Cash Proceeds”) into the Naylor




RLF1 23875930v.2
                                                  9
              Case 16-11144-LSS          Doc 1619        Filed 08/16/20      Page 10 of 37




Settlement Account for the benefit of the Settlement Class.                In addition, the Settlement

Agreement provides for the payment of Class Fees and Expenses (which includes Settlement

Class Counsel’s attorneys’ fees and the Class Representative’s contribution award) in the amount

of $1,000,000. The Settlement Proceeds shall be distributed by the Settlement Administrator to

the Settlement Class Members in accordance with the Plan of Allocation and Distribution

attached to the Settlement Agreement as Exhibit A. The material terms of the Settlement

Agreement are as follows:6

                    a. Allowance of the 2016 Class Proof of Claim: The Debtors and the Class
                       Representative agree to allow the 2016 Class Proof of Claim in an
                       aggregate amount of $45,000,000, subject to the conditions set forth in the
                       Agreement.

                    b. Certification of the Class for Settlement Purposes Only: The Settlement
                       Class shall be certified for settlement purposes only, pursuant to Civil
                       Rule 23(b)(3) as made applicable to these proceedings by Bankruptcy
                       Rule 7023.

                    c. Appointment of a Settlement Administrator: JND Legal Administration
                       shall be appointed as Settlement Administrator.

                    d. Designation of Class Representative: Naylor Farms, Inc. shall be
                       designated as the Class Representative.

                    e. Appointment of Settlement Class Counsel: Conner L. Helms of the Helms
                       Law Firm and representative of Helms & Underwood, previously known
                       as Helms, Underwood & Cook shall be appointed as Settlement Class
                       Counsel.

                    f. Stipulations: Two business days after the filing of the Joint Motion, the
                       Parties will stipulate to the administrative closing of the Royalty Class
                       Action Lawsuit. Following the Effective Date, the Parties will stipulate to
                       the dismissal with prejudice of the Royalty Class Action Lawsuit and the
                       Third Circuit Appeal.


6
    This summary of the Settlement Agreement is qualified in its entirety by the terms and provisions of the
    Settlement Agreement. To the extent that there are any inconsistencies between the description of the
    Settlement Agreement contained herein and the terms and provisions of the Settlement Agreement, the
    Settlement Agreement shall control.




RLF1 23875930v.2
                                                    10
              Case 16-11144-LSS      Doc 1619       Filed 08/16/20    Page 11 of 37




                   g. Establishment of Settlement Account: Three business days after entry of
                      the Preliminary Approval Order, the Settlement Administrator will
                      establish the Naylor Settlement Account for the benefit of the Settlement
                      Class.

                   h. Payments by Debtors: Within five business days of the Effective Date, the
                      Debtors or the Reorganized Debtors, as applicable, shall transfer or cause
                      to be transferred by wire transfer the Settlement Cash Payments to the
                      Naylor Settlement Account.

                   i. Taxation of Settlement Distributions: Neither the Debtors nor the
                      Reorganized Debtors nor the Defendant nor any Affiliate shall have any
                      duties, obligations, or liabilities with regard to any income tax, gross
                      production tax, severance tax, petroleum excise tax, or similar tax filings
                      or payments that the members of the Settlement Class and/or Settlement
                      Class Counsel may be required to make with respect to their respective
                      shares of the Settlement Proceeds.

                   j. Administration Expenses: The Administration Expenses shall include
                      costs, fees and/or expenses incurred or charged in connection with the
                      following: (a) efforts to obtain current and accurate information regarding
                      the identities and addresses of Settlement Class members; (b) preparation,
                      mailing, and publication of all notices required to be sent to Settlement
                      Class Members; (c) maintenance of the dedicated website to facilitate
                      communications with Settlement Class Members and their access to
                      information; (d) responding to telephone and electronic inquiries regarding
                      the settlement by Settlement Class Members; (e) implementation of the
                      Plan of Allocation and Distribution (including, but not limited to, the cost
                      to print and mail Distribution Checks, and the cost of experts to calculate
                      the allocation and distribution); (f) fees and expenses associated with the
                      establishment and maintenance of the Naylor Settlement Account
                      referenced below; (g) fees and expenses of the Settlement Administrator;
                      and (h) costs of preparing and mailing Distribution Checks and tax
                      documentation to members of the Settlement Class at the time specified in
                      this Agreement.

                   k. Issuance of Notice of Settlement: The Settlement Administrator will send
                      the Notice of Settlement, attached to the Preliminary Approval Order as
                      Exhibit 2, by mail to the putative members of the Settlement Class for
                      whom a mailing address can be found in Defendant’s and the Debtors’
                      current electronic databases containing the last-known addresses of royalty
                      payees. The Settlement Administrator will publish the Notice of
                      Settlement attached to the Preliminary Approval Order as Exhibit 3 in (i)
                      The Daily Ardmoriete, (ii) Fairview Republican, (iii) Hughes County
                      Tribune, (iv) McAlester News-Capital, (v) The Oklahoman, (vi) Tulsa
                      World, (vii) Clinton Daily News, and (viii) Elk City Daily News.



RLF1 23875930v.2
                                               11
              Case 16-11144-LSS       Doc 1619       Filed 08/16/20    Page 12 of 37




                   l. Releases: Each Settlement Class Member will grant releases for, among
                      other things, all claims within the production periods of the Class Wells
                      prior to the 2020 Petition Date for greater, additional, unpaid, late paid, or
                      overpaid amounts of royalty and/or interest arising from any alleged
                      breach or breaches of express royalty clauses or implied covenants in oil
                      and gas leases, alleged failure to obtain the highest or best price; alleged
                      violations or breaches of the Oklahoma Production Revenue Standards
                      Act; alleged improper or unlawful deductions (of any kind) of/for
                      production and postproduction costs from royalty (and/or based upon the
                      direct and/or indirect factoring of such costs into the computation of
                      royalties), including without limitation, use of gas for fuel, line loss,
                      shrinkage, compression, use of gas for processing or compression,
                      gathering, dehydration, blending, treating, fractionation, transportation,
                      and storage fees, alleged claims for royalty or other payments for or based
                      on Btu content of gas, natural gas liquids, casinghead gas, residue gas,
                      helium, sulfur, and all other substances found in, or extracted or
                      manufactured from, natural gas.

                   m. Released Parties: Released Parties include (a) the Defendant, the
                      Affiliates of the Defendant, including those named on Exhibit F to the
                      Settlement Agreement, and the Reorganized Debtors, and shall also
                      include the respective past, present and future Affiliates, employees,
                      officers, directors, limited partners, general partners, shareholders,
                      managers, members, attorneys, agents and/or other representatives of such
                      entities; and (b) other working interest owners in Class Wells, who shall
                      also constitute Released Parties, but only to the extent the Defendant
                      and/or the Affiliates of the Defendant marketed gas or gas constituents and
                      paid royalty on behalf of such other working interest owners prior to the
                      date on which the Judgment is entered.

                   n. Covenant Not to Sue: Except as otherwise provided in the Settlement
                      Agreement, each Settlement Class Member agrees that, having received
                      the benefits of the Settlement Consideration as consideration for releasing
                      the Released Claims, under no circumstances will he/she/it seek to recover
                      or receive, directly or indirectly, any further amount of money from the
                      Defendant or any of the other Released Parties for any of the Released
                      Claims during the Released Period. Each Settlement Class Member
                      covenants not to sue any of the Released Parties for any of the Released
                      Claims while Defendant pays royalty on the Class Wells.

                   o. Effect of Excessive Opt-Out: The Defendant has the right and option, in
                      its sole discretion, to terminate the Settlement Agreement if members of
                      the Settlement Class who have claims which, in the aggregate, exceed ten
                      percent (10%) of the Settlement Proceeds, elect to opt-out of the
                      Settlement.




RLF1 23875930v.2
                                                12
                Case 16-11144-LSS          Doc 1619       Filed 08/16/20     Page 13 of 37




                         p. Procedure for Approval of Fees and Expenses: Settlement Class Counsel
                            and the Class Representative will file a motion seeking approval of the
                            Class Fees and Expenses (the “Fees and Expenses Motion”). The Fees
                            and Expenses Motion will be filed no later than 14 days before the
                            objection deadline set forth in the Preliminary Approval Order. Settlement
                            Class Counsel will request that the Fees and Expenses Motion be heard at
                            the Settlement Fairness Hearing.

                                           BASIS FOR RELIEF

   I.        The Bankruptcy Court Has Jurisdiction Over this Matter and Should Direct the
             Application of Bankruptcy Rule 7023 and Civil Rule 23

                   25.      The Settlement will allow the Parties to avoid expensive and costly

litigation and the uncertainty of litigating the Royalty Class Action Lawsuit to judgment.

Because it is reasonably foreseeable that the Class Representative would object to a confirmation

of the Debtors’ restructuring plan absent the Settlement, and because there continue to be

pending proceedings concerning the 2016 Class Proof of Claim in the Prior Bankruptcy Cases,

Bankruptcy Rule 9014, governing contested matters, applies.                See Fed. R. Bankr. P. 9014

advisory cmte. note (1982) (“Whenever there is an actual dispute, other than an adversary

proceeding before the bankruptcy court, the litigation to resolve that dispute is a contested

matter.”); see also Fed. R. Bankr. P. 3020(b)(1) (“An objection to confirmation is governed by

Rule 9014.”); In re Spring Ford Indus., No. 02-15015DWS, 2004 WL 231010, at *2 n.6 (Bankr.

E.D. Pa. Jan. 20, 2004) (“While Rule 9014 does not define ‘contested matter,’ the advisory notes

make clear that the term encompasses any actual dispute, other than an adversary proceeding

. . . .”).

                   26.      Under Bankruptcy Rule 9014, a court may “direct that one or more of the

other rules in Part VII shall apply.” Fed. R. Bankr. P. 9014(c). Rule 7023, which is contained in

Part VII, “expressly allows class certification in adversary actions . . . . Rule 9014 expands that

Rule to contested matters, at the court’s discretion.” In re Kaiser Grp. Int’l, Inc., 278 B.R. 58,



RLF1 23875930v.2
                                                     13
                   Case 16-11144-LSS             Doc 1619        Filed 08/16/20       Page 14 of 37




62 (Bankr. D. Del. 2002); see also In re Zenith Labs., Inc., 104 B.R. 659, 663 (D.N.J. 1989)

(“Thus, Rule 9014 permits the application of Rule 7023 and with it the latter’s inclusion of Fed.

R. Civ. P. 23.”). The Parties agree that it is appropriate for the Bankruptcy Court to direct the

application of Bankruptcy Rule 7023—and, by extension, Civil Rule 23—because the Settlement

Agreement seeks to release claims.

    II.       The Bankruptcy Court Should Certify the Class, Designate a Class Representative,
              and Appoint Class Counsel Pursuant to Civil Rule 237

                       a.      The Bankruptcy Court Should Certify the Class

                       27.     “Class actions serve an important function in our system of civil justice,”

Gulf Oil Co. v. Bernard, 452 U.S. 89, 99 (1981), and “[t]he Third Circuit has held that class

actions should be looked upon favorably.” In re United Cos. Fin. Corp., 277 B.R. 596, 601

(Bankr. D. Del. 2002) (citing Eisenberg v. Gagnon, 766 F.2d 770, 785 (3d Cir. 1985)).

                       28.     To certify a class for settlement purposes, a court must determine that

Civil Rule 23(a), as well as Civil Rule 23(b)(1), (b)(2), or (b)(3), are satisfied. Amchem Prods. v.

Windsor, 521 U.S. 591, 613-14 (1997); In re Google, Inc. Cookie Placement Consumer Privacy

Litig., 934 F.3d 316, 320 (3d Cir. 2019). The merits of the claims need not be adjudicated

beyond what is necessary to determine whether the class satisfies these requirements. See In re

Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 316-17 (3d Cir. 2008).

                       29.     Certification is warranted because the requirements of Civil Rules 23(a)

and 23(b)(3) are easily satisfied. Indeed, the Oklahoma District Court previously certified a class

for trial of similarly situated royalty owners, and that decision was upheld by the United States

Court of Appeals for the Tenth Circuit. See Naylor Farms, Inc. v. Chaparral Energy, LLC, No.

7
          The positions expressed in this Section II are those of the Class Representative only and not of the Debtors.
          The Debtors do not dispute these positions solely for the purposes of the proposed Settlement.




RLF1 23875930v.2
                                                            14
              Case 16-11144-LSS            Doc 1619         Filed 08/16/20       Page 15 of 37




civ-11-0634-HE, 2017 WL 187542 (W.D. Okla. Jan. 17, 2017), aff’d, 923 F.3d 779 (10th Cir.

2019).8 As discussed below, the reasoning in those decisions amply supports certification of the

Settlement Class that is proposed here.

                         i.       Rule 23(a) is Satisfied

                   30.   Civil Rule 23(a) includes four requirements for certification: (1)

numerosity; (2) commonality; (3) typicality; and (4) adequacy of representation. Fed. R. Civ. P.

23(a); see also Amchem, 521 U.S. at 613; Johnston v. HBO Film Mgmt., 265 F.3d 178, 183 (3d

Cir. 2001).

                   31.   Numerosity. Civil Rule 23(a)(1) requires that the class be “so numerous

that joinder of all members is impracticable . . . .” Fed. R. Civ. P. 23(a)(1). Joinder is

impracticable when it would be “inefficient, costly, time-consuming, and probably confusing.”

United Cos. Fin. Corp., 277 B.R. at 603 (quoting Ardrey v. Fed. Kemper Ins. Co., 142 F.R.D.

105, 111 (E.D. Pa. 1992)). Courts can make common sense assumptions when making a finding

of numerosity. Id. (quoting Snider v. Upjohn Co., 115 F.R.D. 536, 539 (E.D. Pa. 1987)); see

also Johnston, 265 F.3d at 184 (finding that “thousands of potential class members” would make

joinder impracticable). Satisfaction of this requirement does not require a specific minimum

number of class members; however, generally, if there are over forty members of the potential

class, the numerosity requirement is satisfied. See, e.g., Stewart v. Abraham, 275 F.3d 220, 226-

27 (3d Cir. 2001) (“[G]enerally if the named plaintiff demonstrates that the potential number of

plaintiffs exceeds 40, the first prong of Rule 23(a) has been met.”). The numerosity requirement


8
    The Oklahoma District Court held that the class in the Royalty Class Action Lawsuit would be limited to
    include those “leases with Mittelstaedt Clauses.” Naylor Farms, 2017 WL 187542, at *9. The proposed
    Settlement Class here is likewise limited to leases with Mittelstaedt Clauses—i.e., certain royalty provisions
    containing language that does not negate the implied duty of marketability. See Mittelstaedt v. Santa Fe
    Minerals, Inc., 954 P.2d 1203, 1206 (Okla. 1998).




RLF1 23875930v.2
                                                       15
              Case 16-11144-LSS        Doc 1619       Filed 08/16/20    Page 16 of 37




is easily satisfied here because the Settlement Class encompasses approximately 6,500 leases and

more than 10,000 class members, rendering joinder impractical.

                   32.   Commonality. Civil Rule 23(a)(2) requires that there be “questions of law

or fact common to the class . . . .” Fed. R. Civ. P. 23(a)(2); see also Walmart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011) (“That common contention . . . must be of such a nature that it

is capable of classwide resolution—which means that determination of its truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one stroke.”). The

commonality requirement is satisfied where “the named plaintiffs share at least one question of

fact or law with the grievances of the prospective class.” In re Schering Plough Corp. ERISA

Litig., 589 F.3d 585, 597 (3d Cir. 2009) (quoting Baby Neal v. Casey, 43 F.3d 48, 56 (3d Cir.

1994)). Further, “[c]ommonality does not require an identity of claims or facts among the class

members.” Johnston, 265 F.3d at 184. Factual differences among the claims of the prospective

class members do not preclude a finding of commonality. See Krell v. Prudential Ins. Co. of

Am., 148 F.3d 283, 310 (3d Cir. 1998) (“A finding of commonality does not require that all class

members share identical claims, and indeed ‘factual differences among the claims of the putative

class members do not defeat certification.’” (quoting Baby Neal, 43 F.3d at 56)).

                   33.   As the Oklahoma District Court and the Tenth Circuit both concluded with

respect to a class that is materially identical to the Settlement Class proposed by the Parties here,

individual factual differences regarding oil and gas lease language, well location, or producing

formations do not preclude a finding of commonality. Naylor Farms, 2017 WL 187524, at *5

(citations omitted) (because a majority of putative class members had leases that contained

provisions known under Oklahoma state law as Mittelstaedt clauses, plaintiffs could

“affirmatively demonstrate commonality on the implied duty of marketability,” even “given




RLF1 23875930v.2
                                                 16
              Case 16-11144-LSS         Doc 1619       Filed 08/16/20   Page 17 of 37




known variations in lease language”); Naylor Farms, 923 F.3d at 795-98 (same); see also Naylor

Farms v. Anadarko OGC Co., No. civ-08-668-R, 2009 WL 8572026, at *5 (W.D. Okla. Aug. 26,

2009) (concluding that “differing language of the leases is not an impediment to certification of

the class on the basis of commonality”). The common questions among the Settlement Class

Members include, among other things, “whether all classes leases contain the [implied duty of

marketability].” Naylor Farms, 2017 WL 187524, at *3. For settlement purposes, the common

questions raised in the Amended Class Complaint—including whether the leases contain the

implied duty of marketability—generate common answers that would drive resolution of these

claims, and therefore the commonality requirement is satisfied.

                   34.   Typicality. Civil Rule 23(a)(3) requires that the “claims or defenses of the

representative parties are typical of the claims or defenses of the class . . . .” Fed. R. Civ. P.

23(a)(3). In evaluating typicality, courts look to “whether the named plaintiffs’ claims are

typical, in common-sense terms, of the class, thus suggesting that the incentives of the plaintiffs

are aligned with those of the class.” Beck v. Maximus, Inc., 457 F.3d 291, 295-96 (quoting Baby

Neal, 43 F.3d at 55).        A court must determine whether the named plaintiffs’ personal

circumstances are notably different, or if the legal theory underlying the named plaintiffs’ claims

is different, from those of the class members. Johnston, 265 F.3d at 184 (citing Eisenberg, 766

F.2d at 786). As long as the claims of the named plaintiffs and the claims of the prospective

class members involve the same conduct by the defendant, the typicality requirement is satisfied,

regardless of any factual differences between the claims. Id.

                   35.   As the Oklahoma District Court concluded, varied language in the royalty

agreements does not destroy typicality; the alleged practices at issue here (i.e., underpayment of

royalties) could exist regardless of the amount of service gas needed to become marketable; and




RLF1 23875930v.2
                                                  17
              Case 16-11144-LSS         Doc 1619       Filed 08/16/20    Page 18 of 37




specific defenses that the Defendant might raise against certain plaintiffs are insufficient to

render the named plaintiffs unable to “prosecute the [actions] vigorously on behalf of the class.”

Naylor Farms, 2017 WL 187524, at *6-7 (quoting Rutter & Wilbanks Corp. v. Shell Oil Co., 314

F.3d 1180, 1187-88 (10th Cir. 2002)). Because the claims of the Class Representative and the

Settlement Class Members share the same essential characteristics (i.e., they all involve

allegations concerning Defendant’s method of calculating royalty), and the Class Representative

does not allege that it was singled out in any respect, the typicality requirement is satisfied.

                   36.   Adequacy of Representation. Civil Rule 23(a)(4) requires that the

representative parties “fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

23(a)(4). The adequacy inquiry includes two components: (1) the qualifications of the counsel to

represent the class, and (2) any potential conflicts of interest between the named parties and the

class they are seeking to represent. Schering, 589 F.3d at 602. The first component requires

class counsel to be qualified and to serve the interests of the entire class. Georgine v. Amchem

Prods., 83 F.3d 610, 630 (3d Cir. 1996). The second requires the interests of the named

plaintiffs be “sufficiently aligned” with those of the other class members. Id.

                   37.   Here, the Class Representative and the Settlement Class Members are

fully aligned for settlement purposes, and the Class Representative understands its duties as class

representative. Further, Settlement Class Counsel is experienced in the field of oil and gas law

and capable of ably representing the Settlement Class.            The adequacy of representation

requirement is therefore satisfied.

                   ii.   Rule 23(b)(3) is Satisfied

                   38.   Under Civil Rule 23(b)(3), class certification is proper where common

questions of law or fact predominate over the questions affecting individual members of the




RLF1 23875930v.2
                                                  18
              Case 16-11144-LSS       Doc 1619         Filed 08/16/20   Page 19 of 37




class, and where a class action is superior to any other potential methods to fairly and efficiently

adjudicate the issue. Fed. R. Civ. P. 23(b)(3).

                   39.   The predominance requirement incorporates the Rule 23(a) commonality

requirement, although the predominance requirement is more demanding.              In re Warfarin

Sodium Antitrust Litig., 391 F.3d 516, 528 (3d Cir. 2004). To predominate, “the common issues

must constitute a ‘significant part’ of the individual cases.” In re Chiang, 385 F.3d 256, 273 (3d

Cir. 2004) (quoting Jenkins v. Raymark Indus., Inc., 782 F.2d 468, 472 (5th Cir. 1986)). The

inquiry focuses on “whether proposed classes are sufficiently cohesive to warrant adjudication

by representation.” Sullivan v. DB Invs., Inc., 667 F.3d 273, 297 (3d Cir. 2011) (quoting In re

Ins. Broker Antitrust Litig., 579 F.3d 241, 266 (3d Cir. 2009)). It additionally requires a court to

assess whether a class action can “achieve economies of time, effort, and expense, and promote

uniformity of decision as to persons similarly situated.” Id. (quoting Fed. R. Civ. P. 23(b)(3)

advisory cmte. note (1966)). Further, the presence of individual questions for each class member

does not mean that the common questions of law and fact do not predominate over those

individual questions.      Chiang, 385 F.3d at 273 (quoting Eisenberg, 766 F.2d at 786).

Predominance does not require that each element of plaintiffs’ claim is susceptible to class-wide

proof, or that the common questions will be answered in favor of the class on the merits. Amgen

Inc. v. Conn. Ret. Plans, 568 U.S. 455, 468-69 (2013).

                   40.   The superiority requirement asks the court to balance, considering

“fairness and efficiency,” the merits of a class action as compared to the merits of other

adjudicative methods. Georgine, 83 F.3d at 632. The rule provides courts with a list of relevant

factors to consider: (1) the interest of class members in individually controlling the prosecution

or defense of separate actions; (2) the extent and nature of litigation regarding the controversy




RLF1 23875930v.2
                                                  19
              Case 16-11144-LSS          Doc 1619     Filed 08/16/20    Page 20 of 37




already begun by or against class members; (3) the desirability or undesirability of concentrating

the litigation in the particular forum; and (4) the difficulties likely to be encountered in managing

a class action. Fed. R. Civ. P. 23(b)(3).

                   41.   With respect to predominance, the Oklahoma District Court concluded

that the class was “sufficiently cohesive to warrant adjudication by representation” because

plaintiffs provided evidence that their expert could determine damages on a class wide basis

“through use of a model which permits well by well calculations.” Naylor Farms, 2017 WL

187524, at *7-8. Predominance is satisfied for settlement purposes because all of the claims

relate to whether Defendant took improper deductions from royalty owed to the Settlement Class

Members, thereby breaching its duties under the leases.

                   42.   With respect to superiority, the Oklahoma District Court concluded that

“[b]ecause the amount an individual royalty owner would recover in this type of lawsuit would

be dwarfed by the costs of bringing it,” the superiority requirement was met. Id. at *9. That

same rationale applies here. It would be inefficient for the judicial system as a whole—and

economically infeasible for the Settlement Class Members—to bring individual suits outside of

the class context. There are also no manageability concerns here with respect to the Settlement

Class because, unlike a class that is certified for trial, the purpose of the Settlement Class is to

settle the claims and avoid a trial altogether. See Amchem, 521 U.S. at 620 (“Confronted with a

request for settlement-only class certification, a district court need not inquire whether the case,

if tried, would present intractable management problems, see Fed. Rule Civ. P. 23(b)(3)(D), for

the proposal is that there be no trial.”).

                   43.   For these reasons, the Settlement Class should be certified for settlement

purposes under Civil Rule 23.




RLF1 23875930v.2
                                                 20
              Case 16-11144-LSS        Doc 1619      Filed 08/16/20    Page 21 of 37




III.     The Bankruptcy Court Should Preliminarily Approve the Settlement.

                   44.   Under Civil Rule 23(e), the settlement of a class action requires court

approval based on a finding that the settlement is “fair, reasonable, and adequate . . . .” Fed. R.

Civ. P. 23(e)(2). Judicial review of a proposed class action settlement typically proceeds in two

stages: a preliminary fairness evaluation by the court, and a formal fairness hearing where the

class members may object to the proposed settlement. In re Nat’l Football League Players

Concussion Injury Litig., 775 F.3d 570, 582-83 (3d Cir. 2014), dismissing appeal from 301

F.R.D. 191 (E.D. Pa. 2014); Enteromedics, Inc. v. Blackford, No. 17-cv-194, 2018 WL 4691046,

at *2-3 (D. Del. Sept. 28, 2018).

                   45.   At the preliminary approval stage, “counsel submit the proposed terms of

the settlement to the court, and the court makes a ‘preliminary fairness evaluation’” of the

settlement’s terms and evaluates the parties’ proposed plan for notifying members of the

settlement and their right to opt-out. In re Wilmington Tr. Sec. Litig., No. 10-cv-0990, 2018 WL

3369674, at *4 (D. Del. July 10, 2018); see also Harlan v. Transworld Sys, Inc., 302 F.R.D. 319,

324 (E.D. Pa. 2014). As to the merits of the settlement, “the court is required to determine only

whether ‘the proposed settlement discloses grounds to doubt its fairness or other obvious

deficiencies . . . and whether it appears to fall within the range of possible approval.’” Silvis v.

Ambit Energy L.P., No. 14-5005, 2018 WL 1010812, at *6 (E.D. Pa. Feb. 22, 2018) (quoting

Nat’l Football League, 301 F.R.D. at 198). “A settlement falls within the ‘range of possible

approval,’ if there is a conceivable basis for presuming that the standard applied for final

approval—fairness, adequacy, and reasonableness—will be satisfied.” Wilmington, 2018 WL

3369674, at *4 (quoting Mehling v. N.Y. Life Ins., 246 F.R.D. 467, 472 (E.D. Pa. 2007)); see also

Gates v. Rohm & Haas, Co., 248 F.R.D. 434, 438-39 (E.D. Pa. 2008) (“Preliminary approval . . .




RLF1 23875930v.2
                                                21
              Case 16-11144-LSS        Doc 1619       Filed 08/16/20    Page 22 of 37




is granted unless a proposed settlement is obviously deficient.” (quotations and citation

omitted)). The purpose of the inquiry is primarily to detect any issues with the settlement “that

would risk making notice to the class, with its attendant expenses, and a hearing . . . futile

gestures.” In re Nat’l Football League Players Concussion Injury Litig., 961 F. Supp. 2d 708,

714 (E.D. Pa. 2014) (quotations and citation omitted).

                   46.   Some courts in the Third Circuit have looked to four factors in

determining whether an “initial presumption of fairness” has been established: whether “(1) the

negotiations occurred at arm’s length; (2) there was sufficient discovery; (3) the proponents of

the settlement are experienced in similar litigation; and (4) only a small fraction of the class

objected.” In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 785 (3d Cir.

1995); see also Harlan, 302 F.R.D. 319, 324 (E.D. Pa. 2014) (same). Each factor counsels in

favor of preliminary approval here or is otherwise neutral.

                   47.   First, the negotiations occurred at arm’s length. The Settlement was the

product of four years of negotiation, with both sides ably represented by competent counsel who

understood the nature of the claims that were asserted as well as the respective strengths and

weaknesses of the Parties’ positions in the event the claims were litigated to trial.

                   48.   Second, there was sufficient discovery. The Royalty Class Action Lawsuit

had already survived a class certification motion, pursuant to which the plaintiffs’ claims were

thoroughly analyzed and considered by both the Parties and the Oklahoma District Court

following rigorous discovery related to class certification.

                   49.   Third, the proponents of the settlement are experienced in litigation

concerning royalty payments in the oil and gas context.




RLF1 23875930v.2
                                                 22
              Case 16-11144-LSS        Doc 1619       Filed 08/16/20    Page 23 of 37




                   50.   Fourth, all Settlement Class Members have the ability to opt-out of the

Settlement prior to the Settlement Fairness Hearing, and therefore this factor does not counsel

against preliminary approval.

                   51.   At bottom, the Settlement—which is the product of good faith, arm’s

length negotiations between the Parties—provides certain and swift recovery to the Settlement

Class Members, who otherwise face the prospect of years of expensive litigation and the

possibility of no recovery at all. See infra ¶¶ 40-41. It therefore falls well “within the range of

reasonableness” sufficient to grant preliminary approval. Gates, 248 F.R.D. at 436.

IV.      The Bankruptcy Court Should Approve the Form and Manner of the Proposed
         Notice of the Settlement and Approve the Retention of JND as the Settlement
         Administrator

                   52.   Under Civil Rule 23(e)(1), a court must “direct notice in a reasonable

manner to all class members who would be bound” by the settlement in question. Fed. R. Civ. P.

23(e)(1)(B). The notice pursuant to Civil Rule 23(e) is “designed to summarize the litigation and

the settlement and to apprise class members of the right and opportunity to inspect the complete

settlement documents, papers, and pleadings filed in the litigation.” Prudential, 148 F.3d at 327

(internal quotations and citations omitted). In general, “the notice should contain sufficient

information to enable class members to make informed decisions on whether they should take

steps to protect their rights, including objecting to the settlement or, when relevant, opting out of

the class.” In re Nat’l Football League Players Concussion Injury Litig., 821 F.3d 410, 435 (3d

Cir. 2016) (quoting In re Baby Prods. Antitrust Litig., 708 F.3d 163, 180 (3d Cir. 2013)).

                   53.   Upon this Court’s approval, the Settlement Administrator will mail the

Notice of Settlement, substantially in the form attached to the Preliminary Approval Order as




RLF1 23875930v.2
                                                 23
              Case 16-11144-LSS             Doc 1619        Filed 08/16/20        Page 24 of 37




Exhibit 2, to each Settlement Class Member for whom the Debtors provide a mailing address.9

The Parties propose that within ten (10) business days following the entry of the Preliminary

Approval Order, the Settlement Administrator will service the Notice of Settlement upon each

Settlement Class Member at the last known address of each Settlement Class Member according

to the Debtors’ electronic databases.

                   54.    In addition, the Settlement Administrator will publish the Notice of

Settlement, substantially in the form attached to the Preliminary Approval Order as Exhibit 3, in

(i) The Daily Ardmoriete, (ii) Fairview Republican, (iii) Hughes County Tribune, (iv) McAlester

News-Capital, (v) The Oklahoman, (vi) Tulsa World, (vii) Clinton Daily News, and (viii) Elk

City Daily News.

                   55.    The Notice of Settlement outlines the terms of the Settlement Agreement,

notifies the Settlement Class of the anticipated motion for Class Fees and Expenses and

Administration Expenses, and describes how each Settlement Class Member may obtain a copy

of the Settlement Agreement.

                   56.    Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1715(b), which

requires a defendant to serve notice of a class action settlement upon the appropriate state and

federal officials, the Settlement Administrator will serve notice, substantially in the form of that

attached to the Preliminary Approval Order as Exhibit 4, upon the appropriate officials.




9
    In addition to notifying the Settlement Class Members of the Settlement and providing instructions on how to
    opt out, the Notice of Settlement also contains details concerning the releases under the 2020 Plan and the
    instructions and election form to opt out of those releases (as certain of the Settlement Class Members may be
    entitled to a distribution under the 2020 Plan, in accordance with the Plan of Allocation and Distribution, on
    account of the allowed 2016 Class Proof of Claim). The Debtors propose to include that opt-out information as
    part of the Notice of Settlement in order to minimize confusion and eliminate the cost and burden of a separate
    mailing.




RLF1 23875930v.2
                                                       24
              Case 16-11144-LSS        Doc 1619       Filed 08/16/20     Page 25 of 37




                   57.   As demonstrated by the Declaration of Jennifer M. Keough, Chief

Executive Officer of JND Legal Administration (the “Keough Declaration”), JND possesses the

requisite qualifications and experience to administer the Settlement Agreement and the Plan of

Allocation and Distribution. An illustrative budget for providing the required notice to the

Settlement Class and administering the Settlement is included as Exhibit B to the Keough

Declaration. The Class Representative and the Debtors believe that JND should be appointed the

Settlement Administrator for the reasons set forth therein, including the fact that JND currently

serves as the settlement administrator for a comparable class action settlement involving oil and

gas royalty deficiency claims in In re Sheridan Holding Co. I, LLC, et al., No. 20-31844 (S.D.

Tex.).

                   58.   As attested to in the Keough Declaration, JND is a disinterested party in

the 2020 Bankruptcy Cases. Although the Debtors do not propose to retain JND under section

327 of the Bankruptcy Code, JND has submitted the names of all known potential parties in

interest (the “Potential Parties in Interest”) in the 2020 Bankruptcy Cases for review. The list

of Potential Parties in Interest was provided by the Debtors and included, among other things, the

Debtors, significant equity holders, the Debtors’ current and former directors and officers,

secured creditors, top 30 unsecured creditors, vendors, and other parties. The results of the

conflict check were compiled and reviewed by JND professionals and did not reveal any

relationships that would present a disqualifying conflict of interest.

 V.      The Bankruptcy Court Should Schedule a Settlement Fairness Hearing

                   59.   Following a preliminary approval and prior to final approval, Civil Rule

23 requires that courts hold a fairness hearing to allow objectors to submit briefs and present

arguments against the settlement. Fed. R. Civ. P. 23(e)(1)(C); see also GMC Pick-Up Truck, 55




RLF1 23875930v.2
                                                 25
              Case 16-11144-LSS        Doc 1619      Filed 08/16/20   Page 26 of 37




F.3d at 778, 781 (court reviewing terms of proposed class action settlement must hold a fairness

hearing before formally certifying the class).       It is at this stage of the process at which

proponents of the agreement must show that the settlement is “fair, reasonable, and adequate.”

Prudential, 148 F.3d at 316 (quoting GMC Pick-Up Truck, 55 F.3d at 785); see also Annotated

Manual for Complex Litigation, Fourth § 21.634 (at fairness hearing, parties may present

experts, witnesses, and objectors may appear and testify).

                   60.   In accordance with the 90-day notice requirement under the Class Action

Fairness Act, see 28 U.S.C. § 1715(d), the Parties propose that the Bankruptcy Court schedule

the Settlement Fairness Hearing no less than 90 days from the entry of the Preliminary Approval

Order.

VI.      After the Fairness Hearing, the Bankruptcy Court Should Approve the Settlement
         Agreement and Grant Related Relief on a Final Basis

                   a.    The Settlement Satisfies the Requirements of Bankruptcy Rule 9019
                         and Section 363(b) of the Bankruptcy Code

                   61.   This Court should finally approve the Settlement Agreement following the

Settlement Fairness Hearing.       Bankruptcy Rule 9019(a) provides that, “after notice and a

hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). As

courts routinely recognize, “[c]ompromises are favored in bankruptcy” in order to “minimize

litigation and expedite the administration of a bankruptcy estate[.]” In re Martin, 91 F.3d 389,

393 (3d Cir. 1996) (citing 9 Collier on Bankruptcy ¶ 9019.03[1] (15th ed. 1993)); In re Novapro

Holdings, LLC, No. 14-10895-LSS, 2019 WL 1324950, at *4 (D. Del. Mar. 25, 2019) (quoting

Martin, 91 F.3d at 393). The decision of whether to approve the settlement is “within the sound

discretion of the [c]ourt.” In re Managed Storage, No. 09-10368 (MWF), 2020 WL 1532390, at

*4 (Bankr. D. Del. Mar. 31, 2020) (citing In re Nortel Networks, Inc., 522 B.R. 491, 510 (Bankr.




RLF1 23875930v.2
                                                26
              Case 16-11144-LSS         Doc 1619       Filed 08/16/20    Page 27 of 37




D. Del. 2014)). In evaluating a settlement, the role of the court is to “assess and balance the

value of the claim that is being compromised against the value to the estate of the acceptance of

the compromise proposal.” Martin, 91 F.3d at 393. The settlement need not be the “best

possible compromise” available to the debtor. Managed Storage, 2020 WL 1532390, at *4

(citing Nortel, 522 B.R. at 510). Rather, “the court need only conclude that the settlement falls

within the reasonable range of litigation possibilities somewhere above the lowest point in the

range of reasonableness.” Id.

                   62.   At the core of the court’s evaluation of the settlement is a determination of

whether or not the settlement is “fair and equitable.” In re Energy Future Holdings Corp., 648

F. App’x 277, 281 (3d Cir. 2016) (citing In re Nutraquest, Inc., 434 F.3d 639, 644 (3d Cir.

2006)); Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390

U.S. 414, 424 (1968). In order to make that determination, the Bankruptcy Court “need not

conduct a mini-trial or a full evidentiary hearing,” Managed Storage, 2020 WL 1532390, at *4

(citing In re Capmark Fin. Grp. Inc., 438 B.R. 471, 515 (Bankr. D. Del. 2010)), and the

Bankruptcy Court does not require “all of the information necessary to resolve the factual

dispute, for by doing so, there would be no need of settlement.” NovaPro, 2019 WL 1324950, at

*4 (citing In re Key3Media Grp. Inc., 336 B.R. 87, 92 (Bankr. D. Del. 2005)). The Third Circuit

has set forth four criteria to consider when determining whether to approve a proposed settlement

under Bankruptcy Rule 9019: “(1) the probability of success in litigation; (2) the likely

difficulties in collection; (3) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and (4) the paramount interest of the creditors.”

Martin, 91 F.3d at 393; see also Nutraquest, 434 F.3d at 644-45 (applying the Martin factors);

NovaPro, 2019 WL 1324950, at *5-6 (same).




RLF1 23875930v.2
                                                  27
              Case 16-11144-LSS            Doc 1619        Filed 08/16/20      Page 28 of 37




                   63.    Although the Bankruptcy Code generally restricts the ability of a trustee to

sell an estate’s assets outside the ordinary course of business, section 363(b) of the Bankruptcy

Code provides that the “[t]he trustee, after notice and a hearing, may use, sell, or lease, other than

in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). The purpose

of section 363 is “to allow a trustee (or debtor-in-possession) the flexibility to engage in ordinary

transactions without unnecessary creditor and bankruptcy oversight, while protecting creditors

. . . when transactions are not ordinary.” In re Roth Am. Inc., 975 F.2d 949, 952 (3d Cir. 1992)

(citations omitted). Where there is a legitimate business justification for the use of assets outside

the ordinary course of business, courts will defer to the debtor’s judgment. Martin, 91 F.3d at

395 (“[U]nder normal circumstances the court would defer to the trustee’s judgment so long as

there is a legitimate business justification.”); see also In re Filene’s Basement, LLC, No. 11-

13511 (KJC), 2014 WL 1713416, at *12 (Bankr. D. Del. April 29, 2014) (“Transactions under

[section] 363 must be based upon the sound business judgment of the debtor or trustee . . . .

[W]here the debtor articulates a reasonable basis for its business decisions (as distinct from a

decision made arbitrarily or capriciously), courts will generally not entertain objections to the

debtor’s conduct.” (citations and quotations omitted)).10

                   64.    The Settlement Agreement satisfies the standards for approval under both

Bankruptcy Rule 9019 and section 363(b) of the Bankruptcy Code, and it should be approved

pursuant to both of those provisions.

                   65.    First, the Defendant’s probability of success in litigating the Royalty Class

Action Lawsuit is uncertain. Although the Defendant continues to adamantly deny the claims


10
     The Parties additionally seek relief from the 14-day stay applicable under 11 U.S.C. § 6004(h) so that the
     Settlement Agreement may be effectuated expeditiously.




RLF1 23875930v.2
                                                      28
              Case 16-11144-LSS            Doc 1619        Filed 08/16/20      Page 29 of 37




asserted against it, it cannot be certain that it would succeed in defending the Royalty Class

Action Lawsuit if the lawsuit were to be litigated to judgment. Indeed, the Oklahoma District

Court already ruled in favor of plaintiffs’ class certification motion, and that decision was upheld

by the Tenth Circuit Court of Appeals. See Naylor Farms, 2017 WL 187542, aff’d, 923 F.3d 779

(10th Cir. 2019). Further, the Bankruptcy Court previously overruled an objection to the 2016

Class Proof of Claim filed in the Prior Bankruptcy Cases, and that decision was upheld by the

Delaware District Court. See In re Chaparral Energy, Inc., 571 B.R. 642 (Bankr. D. Del. 2017),

aff’d, 2019 WL 4643849 (D. Del. Sept. 24, 2019).                  The Settlement Agreement was also

negotiated at arm’s length between the Debtors and plaintiffs’ Class Counsel, and it reflects the

parties’ shared understanding that the proposed resolution of plaintiffs’ claims is fair and

equitable in light of the parties’ respective positions in the litigation.                 Accordingly, the

Defendant’s probability of successfully defending against the claims asserted against it is

uncertain, and the Settlement Agreement is fair and reasonable in the context of that

uncertainty.11

                   66.    Second, litigation of the Royalty Class Action Lawsuit would necessarily

give rise to expense, inconvenience, and delay for all parties involved. The Debtors have already

expended considerable resources in litigating these claims, which have now been pending for

nearly nine years.       The claims that are asserted against the Defendant are complex, and

resolution through litigation would undoubtedly require extensive merits discovery and expert

witness testimony, along with the attendant costs—not only in dollars, but also in time and

attention from the Reorganized Debtors’ management. Further, the Debtors are litigating on


11
     In the event that the Settlement Agreement is not approved by the Bankruptcy Court or the Settlement
     Agreement does not become binding and enforceable for any reason, the Parties reserve all of their rights.




RLF1 23875930v.2
                                                      29
               Case 16-11144-LSS              Doc 1619         Filed 08/16/20        Page 30 of 37




multiple tracks. In addition to the proceedings before the Oklahoma District Court, an appeal

remains pending before the Third Circuit concerning the objection to the 2016 Class Proof of

Claim. The Settlement Agreement would resolve both of these matters and avoid extensive legal

fees and other associated costs and expenses that the Debtors would incur if they were required

to litigate these claims to judgment.

                   67.     Third, the Settlement is in the paramount interest of the creditors. The

Settlement Agreement is supported by the Ad Hoc Group of Senior Noteholders represented by

Stroock & Stroock & Lavan LLP, who have an interest in ensuring that the Settlement

Agreement maximizes the value available to the Debtors’ estates. The Settlement provides

creditors with certainty, as it conclusively resolves plaintiffs’ claims and avoids the potential for

a much larger judgment against Chaparral as well as the legal costs and expenses associated with

continued litigation. It also serves as a keystone of the 2020 Plan, as the certainty that it provides

is important to maintaining creditor support; and further, the Settlement provides the basis for the

2016 Class Claimants’ recoveries under the 2020 Plan.12

                   68.     For these reasons, the Parties respectfully submit that the Settlement

Agreement satisfies the required standards for approval under applicable law and that as such,

the Bankruptcy Court should accordingly approve the Settlement Agreement pursuant to

Bankruptcy Rule 9019 and section 363 of the Bankruptcy Code.

                   b.      The Settlement Satisfies the Requirements of Civil Rule 23

                   69.     Federal Rule of Civil Procedure 23(e) requires that “[t]he claims, issues,

or defenses of a certified class . . . may be settled, voluntarily dismissed, or compromised only



12
     The second factor, ease of collection, is not relevant here, and it therefore does not counsel against approval of
     the Settlement.




RLF1 23875930v.2
                                                          30
              Case 16-11144-LSS        Doc 1619       Filed 08/16/20    Page 31 of 37




with the court’s approval.” Fed. R. Civ. P. 23(e). Thus, a class action may be settled “only after

a hearing and only on finding that [the settlement] is fair, reasonable, and adequate[.]” Fed. R.

Civ. P. 23(e)(2); see also Halley v. Honeywell Int’l, Inc., 861 F.3d 481, 488 (3d Cir. 2017) (“[A]

class action cannot be settled without the approval of the court and a determination that the

proposed settlement is fair, reasonable, and adequate.” (quoting Prudential, 148 F.3d at 316));

Nat’l Football League, 821 F.3d at 436 (“A class action cannot be settled without court approval

based on a determination that the proposed settlement is fair, reasonable, and adequate.”). The

purpose of the fairness inquiry under Civil Rule 23(e) is to protect “unnamed class members

from unjust or unfair settlements affecting their rights when the representatives become faint

hearted before the action is adjudicated.” Nat’l Football League, 821 F.3d at 436 (quoting

Amchem, 521 U.S. at 623). “In deciding the fairness of a proposed settlement . . . ‘the evaluating

court must, of course, guard against demanding too large a settlement based on its views of the

merits of the litigation; after all, settlement is a compromise, a yielding of the highest hopes in

exchange for certainty and resolution.’” Prudential, 148 F.3d at 316-17 (quoting GMC Pick-Up

Truck, 55 F.3d at 806 (citations omitted)).

                   70.   Courts in the Third Circuit consider the nine non-exclusive factors set

forth in Girsh v. Jepson, 521 F.2d 153, 156-57 (3d Cir. 1975) in determining whether to approve

a proposed class action settlement: “(1) the complexity, expense, and likely duration of the

litigation; (2) the reaction of the class to the settlement; (3) the stage of the proceedings and the

amount of discovery completed; (4) the risks of establishing liability; (5) the risks of establishing

damages; (6) the risks of maintaining the class action throughout the trial; (7) the ability of the

defendants to withstand a greater judgment; (8) the range of reasonableness of the settlement

fund in light of the best possible recovery; and (9) the range of reasonableness of the settlement




RLF1 23875930v.2
                                                 31
              Case 16-11144-LSS        Doc 1619       Filed 08/16/20   Page 32 of 37




fund to a possible recovery in light of all the attendant risks of litigation.” Halley, 861 F.3d at

488 (quotations and alterations omitted) (quoting Girsh, 521 F.2d at 156-57); see also Google,

Inc., 934 F.3d at 322 (same).

                   71.   Courts also consider, where relevant, the following additional factors set

forth in the Third Circuit’s decision in Prudential: “(1) the maturity of the underlying substantive

issues, as measured by experience in adjudicating individual actions, the development of

scientific knowledge, the extent of discovery on the merits of liability and individual damages;

(2) the existence and probable outcome of claims by other classes and subclasses; (3) the

comparison between the results achieved by the settlement for individual or subclass members

and the results achieved—or likely to be achieved—for other claimants; (4) whether class or

subclass members are accorded the right to opt-out of the settlement; (5) whether any provisions

for attorney’s fees are reasonable; and (6) whether the procedure for processing individual claims

under the settlement is fair and reasonable.” Halley, 861 F.3d at 488-89 (quoting Prudential,

148 F.3d at 323); see also Nat’l Football League, 821 F.3d at 437 (“Unlike the Girsh factors,

each of which the district court must consider before approving a class settlement, the Prudential

considerations are just that, prudential.” (quoting Baby Prods., 708 F.3d at 174)). Both the Girsh

and Prudential factors strongly favor approval of the Settlement.

                   72.   First, as described above, the subject matter of the litigation is

complicated and technical, involving thousands of different leases and wells and a class period

spanning more than a decade. The litigation was initiated nearly nine years ago, and the

Settlement would resolve cases that are pending in two different forums—the Royalty Class

Action Lawsuit before the Oklahoma District Court, and Chaparral’s appeal in connection with

the 2016 Class Proof of Claim in the Third Circuit. Continued litigation would likely require




RLF1 23875930v.2
                                                 32
               Case 16-11144-LSS             Doc 1619         Filed 08/16/20       Page 33 of 37




years before the Settlement Class Members would face any prospect of a meaningful recovery,

whereas the Settlement provides certain and immediate value.                            Litigation would also

undoubtedly consume substantial resources—including attorneys’ fees, expert fees, and other

costs—on both sides.           Thus, the “probable costs, in both time and money, of continued

litigation” weigh heavily in favor of approval. See In re Cendant Corp. Litig., 264 F.3d 201, 233

(3d Cir. 2001) (quoting GMC Pick-Up Truck, 55 F.3d at 812).

                   73.     Second, the Settlement is supported by the Class Representative and Class

Counsel, who negotiated at arm’s length with Defendant for over four years, and all Settlement

Class Members will be afforded the opportunity to opt-out of the Settlement13 and object to any

of its terms at the Settlement Fairness Hearing. If objections are raised, the Bankruptcy Court

and the Parties may address them as appropriate.

                   74.     Third, the litigation is sufficiently advanced such that “counsel had an

adequate appreciation of the merits of the case before negotiating.” Cendant, 246 F.3d at 235

(quoting GMC Pick-Up Truck, 55 F.3d at 813). The parties have already litigated a class

certification motion and completed discovery in connection with that motion.

                   75.     Fourth and fifth, the plaintiffs face meaningful risks in establishing

liability and damages. Defendant has denied (and continues to deny) liability, and there is a real

possibility that the Settlement Class Members would receive nothing if they litigated the Royalty

Class Action Lawsuit to judgment. Potential barriers to establishing liability and/or damages

include, among other things, the express terms of the leases; custom and usage in the industry

regarding the interpretation of lease provisions, including how that custom changed over time;

13
     To avoid the unnecessary cost and administrative burden of multiple mailings to the class action plaintiffs, the
     Debtors will also provide the plaintiffs with the opportunity to opt-out of the voluntary releases contained in
     Article VIII of the Plan in connection with the settlement of the claims related to the Class Action Lawsuit.




RLF1 23875930v.2
                                                         33
              Case 16-11144-LSS         Doc 1619       Filed 08/16/20    Page 34 of 37




differences in the quality of gas from one well to another; the place at which gas from specific

wells first becomes a marketable product; changes in the marketing arrangements for gas for

particular wells over time; and the difficulty in distinguishing between costs necessary to

transform gas into a marketable product and costs that enhance the value of gas that is already

marketable. Thus, the Settlement Class Members would have to confront significant obstacles

before they could obtain any meaningful recovery if the litigation were to proceed to trial, as set

forth in more detail under the eighth factor below.

                   76.   Sixth, there is a possibility that the class could not be maintained through

trial, including because of potential manageability concerns. But even if that were not the case,

this factor should be afforded minimal weight, especially given the risks that the class would face

in obtaining any recovery even if the class could be maintained.

                   77.   Seventh, there is no evidence that Defendant has any ability to withstand a

judgment in an amount greater than the value provided to the Settlement Class Members under

the Settlement. To the contrary, the Debtors have faced a historic decline in oil and natural gas

prices in recent months, which has been exacerbated by the COVID-19 pandemic and other

macroeconomic conditions.        Though the Debtors presently lack the ability to “withstand a

judgment for an amount significantly greater than the [s]ettlement[,]” In re Warfarin Sodium

Antitrust Litig., 391 F.3d 516, 538 (3d Cir. 2004) (quoting Cendant, 264 F.3d at 240),

confirmation of the 2020 Plan (in conjunction with approval of the Settlement Agreement, which

is closely tied to the 2020 Plan) will permit the Debtors to emerge from bankruptcy as a stronger

and more viable enterprise.

                   78.   Eighth and ninth, the settlement is reasonable “in light of the best possible

recovery” and “in light of the risks the parties would face if the case went to trial.” Id. Even if




RLF1 23875930v.2
                                                  34
              Case 16-11144-LSS         Doc 1619       Filed 08/16/20   Page 35 of 37




plaintiffs could establish liability in the Royalty Class Action Lawsuit (which Defendant has

adamantly denied and continues to deny) or defeat the Debtors’ Third Circuit Appeal, there are

significant risks that the Settlement Class Members’ recovery would be minimal at best.

                   79.   With respect to the Third Circuit Appeal, the best possible outcome for the

2016 Class Claimants is that the 2016 Class Proof of Claim is allowed in amount of $90 million

(as opposed to $45 million under the Settlement Agreement).             Since that claim would be

equitized pursuant to the Prior Bankruptcy Plan, the equity issued on account of that claim would

entitle the class to $112,784 of value under the 2020 Plan—added value of only $55,353

compared to the value that the class will be entitled to receive if the 2016 Class Proof of Claim if

allowed in an amount of $45 million. Moreover, since the Settlement Class Members’ claims

arising on or prior to the date on which the Prior Bankruptcy Cases were commenced were

discharged and barred as a result of the Bankruptcy Court’s confirmation of the Prior Bankruptcy

Plan, Settlement Class Members would have no recourse outside of the Settlement to obtain any

recovery on account of those claims above and beyond what may be provided for on account of

the 2016 Class Proof of Claim.

                   80.   In addition, the relevant Prudential factors counsel in favor of approval.

The underlying dispute is nearly nine years old, and the Parties’ understandings with respect to

the merits of the claims is well-developed; all Settlement Class Members have the opportunity to

opt-out of the settlement if they choose; the provision for attorney’s fees is reasonable in light of

the complexity and duration of the litigation, among other things; and the procedure for

processing individuals claims under the Settlement is reasonable.

                   81.   At bottom, the Settlement provides the Settlement Class Members with

certain and immediate value. Considered in light of the cost and risk of protracted litigation, the




RLF1 23875930v.2
                                                  35
              Case 16-11144-LSS         Doc 1619      Filed 08/16/20    Page 36 of 37




Settlement is “fair, reasonable, and adequate” as to the Settlement Class, Halley, 861 F.3d at 488,

and it should therefore be approved pursuant to Civil Rule 23(e).

                                              NOTICE

                   82.   The Debtors will provide notice of this motion to: (a) the U.S. Trustee for

the District of Delaware; (b) the holders of the 20 largest unsecured claims against the Debtors

(on a consolidated basis); (c) the Ad Hoc Group of Senior Noteholders represented by Stroock &

Stroock & Lavan LLP; (d) the RBL Lender Group represented by Vinson & Elkins LLP; (e) the

United States Attorney’s Office for the District of Delaware; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the Environmental Protection

Agency and similar state environmental agencies for states in which the Debtors conduct

business; (i) the state attorneys general for states in which the Debtors conduct business; and (j)

any party that requests service pursuant to Bankruptcy Rule 2002.




RLF1 23875930v.2
                                                 36
              Case 16-11144-LSS      Doc 1619     Filed 08/16/20   Page 37 of 37




          WHEREFORE, the Class Representative and the Debtors respectfully request that the

Bankruptcy Court enter the Preliminary Approval Order and the Judgment, granting the relief

requested herein and such other relief as the Bankruptcy Court deems appropriate under the

circumstances.

Dated: August 16, 2020
       Wilmington, Delaware

/s/ Seth A. Niederman                      /s/ Amanda R. Steele
Seth A. Niederman (No. 4588)               John H. Knight (No. 3848)
FOX ROTHSCHILD LLP                         Amanda R. Steele (No. 5530)
919 N. Market Street, Suite 300            Brendan J. Schlauch (No. 6115)
Wilmington, DE 19801-3046                  RICHARDS, LAYTON & FINGER, P.A.
Telephone: 302-654-7444                    One Rodney Square
Fax: 302-656-8920                          920 North King St.
Email: sniederman@foxrothschild.com        Wilmington, Delaware 19801
                                           Telephone: 302-651-7700
- and -                                    Fax: 302-651-7701
                                           E-mail: knight@rlf.com
Conner L. Helms (pro hac vice pending)             steele@rlf.com
HELMS LAW FIRM                                     schlauch@rlf.com
1 NE 2nd Street, Suite 202                 Proposed Counsel for Debtors and
Oklahoma City, OK 73104                    Debtors in Possession and Counsel to the
Telephone: 405-379-0700                    Reorganized Debtor
E-mail: conner@helmslegal.com
                                           - and -
Proposed Settlement Class Counsel
                                           Damian S. Schaible (pro hac vice pending)
                                           James I. McClammy (pro hac vice pending)
                                           Angela M. Libby (pro hac vice pending)
                                           Jacob S. Weiner (pro hac vice pending)
                                           DAVIS POLK & WARDWELL LLP
                                           450 Lexington Avenue
                                           New York, New York 10017
                                           Telephone: 212-450-4000
                                           Fax: 212-701-5800
                                           Email: damian.schaible@davispolk.com
                                                  james.mcclammy@davispolk.com
                                                  angela.libby@davispolk.com
                                                  jacob.weiner@davispolk.com
                                           Proposed Counsel for Debtors and
                                           Debtors in Possession




RLF1 23875930v.2
                                             37
